Citation Nr: 1234787	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-11 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining a VA medical opinion and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran appeared at a September 2010 video conference hearing at the RO.  A transcript is of record.    

Although the appeal also originally included the issues of service connection for tinnitus and left ear hearing loss, these benefits were granted by rating decision in August 2012 and are therefore no longer in appellate status.	

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right ear hearing loss was incurred in active duty service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for right ear hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted 

by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The record reflects that the Veteran's right hearing loss currently meets the regulatory threshold to be considered disabling.  Audiometric testing in July 2012 at a VA examination revealed auditory thresholds of 40 decibels or greater for several of the relevant frequencies in the right ear.  The only remaining question is whether the current hearing loss is related to the Veteran's service.

At the September 2010 video conference hearing, the Veteran testified that as an aviation storekeeper in service, he worked in the hangar and policed the runway without wearing hearing protection.  He further testified to refueling aircraft while the engines were still running.  When asked how soon after service he sought treatment, the Veteran replied "as soon as I got out of the Navy."  

On audiological evaluation in May 1962, pure tone thresholds, in decibels, were as follows (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
15

Service treatment records show that the Veteran was treated in May 1964 for perforation of tympanic membrane.

On audiological evaluation in July 1964, pure tone thresholds, in decibels, were as follows (converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
-
20

An October 1964 service treatment record shows a provisional diagnosis of perforated tympanic membrane with graft.

Various reports of medical examination from May 1962 to April 1977 show that clinical evaluation of the Veteran's ears was normal.  June 1968 and January 1973 whispered and spoken voice tests showed 15/15.  The November 1974 report of medical examination denoted low tone hearing loss, but specified that it was the left ear.

On the authorized audiological evaluation in November 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10

On the authorized audiological evaluation in April 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
5
10

An April 1977 report of medical examination shows that clinical evaluation of the ears was normal.  While another disorder was mentioned, right ear hearing loss was not.

Post service, the first mention regarding the Veteran's hearing is contained in a 
May 2007 letter from Frederick J. Tanenggee, M.D.  He mentioned the wife's observation of the Veteran's worsening hearing problem and noted that injury to the Veteran's tympanic membrane is noted in service.  While not determinative by itself, it is significant that there is no evidence of hearing loss for approximately 30 years after service.  This lengthy period without complaint or treatment after service suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran was afforded a VA examination in May 2010.  While the auditory threshold in the relevant frequencies of the right ear was provided, no VA medical opinion was rendered for the right ear.  

Subsequently, the Veteran was afforded another VA examination in June 2010.  The VA examiner cited to a May 2009 audiogram from Lubritz & Nasri, LLP that showed severe sloping to profound sensorineural hearing loss bilaterally.  The VA examiner found normal audiograms throughout service despite what appeared to be a perforated eardrum mention in the Veteran's claim file.  The VA examiner additionally noted that the Veteran's hearing loss is "very very severe" and not in proportion to one would expect from noise exposure with use of ear protection.  The VA examiner also found that the Veteran's ears were fairly equal in hearing loss. The VA examiner diagnosed sensorineural hearing loss and stated that it was not conductive hearing loss.  Thus, the VA examiner concluded that he could not provide a nexus opinion without resorting to mere speculation. 

In a December 2010 addendum, the VA examiner from May 2010 stated that her opinion remained the same and that she could not opine on an unreliable evaluation (for the left ear).  She noted that the Veteran has a history of right tympanic membrane perforation and surgery.  She stated that it is outside the scope of practice of an audiologist to opine on any other condition and the relationship of that condition to hearing loss.   

The Veteran was afforded another VA examination in June 2011.  After interviewing and examining the Veteran's claims folder, the VA examiner did not believe that the Veteran's current hearing loss is related to noise exposure in the military.  He stated that he severe to profound sensorineural hearing loss that was seen in May 2009, and the moderate to severe sensorineural hearing loss in 2010, it does not appear to be due to in-service noise exposure given the fact that on discharge, the Veteran's hearing was within normal range.  He added that the perforation that the Veteran had in service which subsequently healed, is not related to any current hearing loss since it is sensorineural.  A perforation, he said, would have caused conductive hearing loss.  The VA examiner noted that the perforation healed as well.

Pursuant to the Board's November 2011 remand instructions, the Veteran's claims file was forwarded to a VA examiner for a VA medical opinion.  On the authorized audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  After the reviewing the Veteran's claims file, the VA examiner marked the appropriate box to indicate that it is at least as likely as not that the Veteran's hearing loss is caused by or a result of an event in military service.  The VA examiner cited to in-service whispered voice and spoken voice examinations, acknowledged right ear perforation, and noted that puretone thresholds in a July 1964 service treatment record shows normal hearing bilaterally, with the persistence of the asymmetry (right ear worse).  The VA examiner also cited to private treatment records and past VA examinations.  Upon clarification, the VA examiner stated that the Veteran reported noise exposure during military service and that in service examinations do not show a shift in right ear hearing thresholds during military service.  He noted that there is no nexus to connect the noise exposure in military service to the current hearing loss.  He then cited to the July 1958 whispered voice and spoken voice exam and additionally noted that they are no longer considered valid tests for hearing.  He then cited to a May 1962 reenlistment examination and noted normal puretone threshold hearing bilaterally.

The VA examiner found that there was a shift in left ear hearing thresholds during service, and with a current disability, he opined that left ear hearing loss was caused by military noise exposure.  The VA examiner also opined that it is at least as likely as not that tinnitus was caused by or a result of military noise exposure.  

The facts and medical evidence in this case appear to result in a somewhat confusing and unusual evidentiary record.  VA has already service-connected left ear hearing loss as well as tinnitus on what appears to be due to noise exposure during service.  However, medical professionals have either been unable to render opinions regarding right ear hearing loss or have rendered negative opinions based on review of audiological tests and threshold shifts during service.  The Board is not competent to render medical opinions and must rely on those of medically trained professionals.  However, the Board may evaluate the factual predicate upon which medical opinions are based.  

In the present case, the Board finds it of some significance that the Veteran suffered a right tympanic membrane perforation in about May 1964.  A July 1964 audiological examination does show somewhat elevated threshold readings in the right ear, although not meeting the criteria of 38 C.F.R. § 3.385.  However, it is also noted that audiological examination in November 1974 showed lowered threshold levels.  This appears to be consistent with comments by medical professionals that the tympanic membrane perforation healed and did not result in hearing loss.  However, a comparison of audiological results from November 1974 and April l977 (just prior to discharge) shows an upward shift in decibel levels at the 500, 1000, and 2000 Hertz levels with the greatest increase at the 2000 Hertz level.  

The Board is left to wonder whether the upward shift shown by the 1974 and 1977 tests might be suggestive of the type of shift contemplated by the Hensley case discussed earlier in this decision.  In recognition of this upward shift along with the fact that VA has already essentially conceded noise exposure in granting service connection for left ear hearing loss and tinnitus, the Board finds that the evidence as it stands is at least in equipoise on the question of right ear hearing loss.  As such, Entitlement to service connection for right ear hearing loss is therefore warranted.  38 U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that various RO letters from June 2008 to August 2012 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for right ear hearing loss is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


